Citation Nr: 1102866	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-36 947	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a dental disorder, to 
include cracked and broken teeth. 

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to September 
1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In July 2010, a hearing was held before the undersigned Acting 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of the appeal of the issue of entitlement to service 
connection for a dental disorder, to include cracked and broken 
teeth, was requested.

2.  In December 2010, the Board received notification that the 
Veteran died in October 2010.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to 
the issue of service connection for a dental disorder, to include 
cracked and broken teeth, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010). 

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the issue of entitlement 
to service connection for left ear hearing loss at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn this appeal with respect to his claim for 
service connection for a dental disorder, to include cracked and 
broken teeth.  See the Veteran's July 2010 statement; see also 
the July 2010 hearing transcript, page 1.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
with regard to that issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal for the issue of service 
connection for a dental disorder, to include cracked and broken 
teeth, and it is dismissed.

As for the remaining issue, unfortunately, the Veteran died 
during the pendency of the appeal.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  The appeal on the merits as to the issue of 
service connection for left ear hearing loss has therefore become 
moot by virtue of the death of the Veteran and must be dismissed 
for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  
The Board's dismissal of this appeal as to the issue of service 
connection for left ear hearing loss does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal of the claim of service connection for a dental 
disorder, to include cracked and broken teeth, is dismissed.

The appeal of the claim of service connection for left ear 
hearing loss is dismissed.



		
Sonnet Gorham
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


